UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6512



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIAM HENRY JOHNSON, a/k/a Skip,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:02-cr-00069-RCC-7)


Submitted:   August 22, 2008             Decided:   September 10, 2008


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Henry Johnson, Appellant Pro Se. Miller A. Bushong, III,
OFFICE OF THE UNITED STATES ATTORNEY, Beckley, West Virginia; John
J. Frail, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William Henry Johnson appeals the district court’s order

denying the motion filed pursuant to 18 U.S.C.A. § 3582(c) (West

2000 & Supp. 2008), to reduce his sentence.   Because Johnson has

completed his term of imprisonment, his appeal may well be moot.

See United States v. Guess, 541 F. Supp. 2d 399, 401-05 (D. Me.

2008).   In any event, the district court did not abuse its

discretion in denying Johnson’s § 3582(c) motion.   Accordingly, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                2